DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 and 19-20 are pending in the application. Claims 19-20 are withdrawn. No claims have been amended. Claims 1-17 are rejected.	

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on August 9, 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  
The claim set filed January 3, 2019 is missing a claim 18. The claims are numbered “17” and then immediately followed by “19”. (See page 4 of the claim set which is marked “-15-”at the bottom.
Examiner suggests the next amendment include “Claim 18: (cancelled)” to resolve the matter.
Claim 10 recites the limitation “a rigid distal portion comprised, and a flexible intermediate portion”. (emphasis added). This limitation is grammatically incorrect. Examiner suggests removing the word “comprised”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a length between the first and second ends of the intermediate portion of the first tubular member” in lines 1-2 of the claim. Claim 4, upon which 5 depends, recites the exact same limitation. It is unclear if applicant is attempting to refer back to the previously recited “a length…” or whether applicant is attempting to recite a new, different length. If applicant is attempting to refer to the previously recited length of claim 4, examiner suggests amending the claim to read “the length…”. Alternatively, if applicant is attempting to recite a different length, examiner suggests amending the claim to read  “a second length…” Appropriate action is required.
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the second tubular member is comprised of the first material" in the second to third to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim since “a first material” is not recited anywhere in claim 10. For the purposes of examination, this limitation is being interpreted as “wherein the second tubular member is comprised of a first material”. Appropriate action is required.
Claim 13 recites the limitation “wherein the second material is a thermoplastic material”. There is insufficient antecedent basis for this limitation in the claim since “a second material” is not recited anywhere in claim 10. It is unclear what structures recited in claim 10 are meant to be made of the second material. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear which structure or structures are required to be formed of the second material (thermoplastic). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitusina et al  et al (US Pat. No. 8,029,524).
Regarding claim 1, Mitusina teaches an inner member (14) rotatable within an angled outer tubular member (12) of a rotary surgical cutting instrument (See Fig. 2, Col. 2, lines 34-37), comprising:
a first tubular member (34) including a rigid proximal portion (36), a rigid distal portion (40), and a flexible intermediate portion (60) extending between the rigid proximal portion and the rigid distal portion, wherein the rigid proximal and distal portions are comprised of a first material (Stainless steel; see Col. 5, lines 41-42 and 49-50), and wherein the intermediate portion is comprised of a second material (stainless steel1; See Col. 7, lines 12-13); and
a second tubular member (62) coaxially disposed around the first tubular member (See Col. 7, line 62 through Col. 8, line 15) along the intermediate portion, the second tubular member including a proximal section (70b), a distal section (70a), and a central section extending between the proximal section and the distal section (See Figs 2&3), wherein the central section is flexible (note the helical winding makes it flexible) and the proximal and distal sections are rigid (note the proximal and distal sections are welded at joints 74 and 76 thus making them rigid as compared to the helical cut intermediate section), wherein the second tubular member is comprised of a single material (stainless steel; Col. 7, lines 12-14), and wherein the proximal section (70b) is fixedly coupled to the proximal portion (36) and the distal section (70a) is fixedly coupled to the distal portion (40) (See Col. 5, line 65 through Col. 6, line 35).

    PNG
    media_image1.png
    481
    704
    media_image1.png
    Greyscale

Regarding claim 2, Mitusina further teaches the intermediate portion includes a first end (located slightly proximally of joint 76) and a second end (located slightly distally of joint 74), wherein the first end is fixedly coupled to a joining end (portion of 60 extending from before the joint to terminus 68a) of the proximal portion and the second end is fixedly coupled to a joining end) portion of 60 extending from before the joint to terminus 68b) of the distal portion. (See annotated Fig. 2 above)
Regarding claim 3, Mitusina further teaches wherein the first tubular member has a substantially consistent outer diameter along the proximal, distal, and intermediate portions when coupled together. (See Fig. 2. Note attachment segment 54 of the distal portion and 50 of the proximal portion are substantially the same diameter as spiral 60)
Regarding claim 4, Mitusina further teaches wherein a length (L1) between the first and second ends of the intermediate portion of the first tubular member (See above) is less than a length between opposing ends of the second tubular member (See Fig. 2 above, note that distance L1 is slightly smaller than the distance between the ends (70a &70b) of the second tubular member).
Regarding claim 5, Mitusina further teaches a length (L1) between the first and second ends of the intermediate portion of the first tubular member is greater than a length of the central section (note the central section ends once turn inward of the welded joint) of the second tubular member, and wherein the central section disposed around the intermediate portion (See Fig. 2) defines a flexible region allowing the inner member to bend while being rotated within an outer tubular member (See Col. 5, lines 22 through 55).
Regarding claim 6, Mitusina further teaches wherein the second tubular member is spiral cut2 in a first direction along the central section. (See Fig. 2-3; Col. 7, line 60 though Col. 8, line15).
Regarding claim 7, Mitusina further teaches a third tubular (64) member coaxially disposed around the second tubular member (See Figs. 2-3), wherein the third tubular member including a flexible central section, and wherein the flexible central section of the third tubular member is disposed over the central section of the second tubular member (See Figs. 2-3; Col. 8, lines 15-35).
Regarding claim 8, Mitusina further teaches wherein the third tubular member (64) extends fully along a length of the central section of the second tubular member and terminates at opposing rigid proximal and distal sections of the second tubular member (See Fig. 2 above).
Regarding claim 10, Mitusina  teaches an inner member (14) rotatable within an angled outer tubular member (12) of a rotary surgical instrument (See Fig. 2, Col. 2, lines 34-37), comprising:
a first tubular member (34) including a rigid proximal portion (36), a rigid distal portion (40), and a flexible intermediate portion (60) extending between and fixedly coupled to the rigid proximal and distal portions (See Fig. 2; Col. 5, line 50 through Col. 6, line 68), wherein the first tubular member has a substantially consistent outer diameter along the proximal, distal, and intermediate portions when coupled together (See Figs. 2-3; Col. 6, line 51 through Col. 7, line11), wherein the first tubular member maintains a fluid barrier along inner and outer tubular surfaces (See Col. 7, lines 4-11); and
a second tubular member (62) coaxially disposed around the first tubular member (See Col. 7, line 62 through Col. 8, line 15) along the intermediate portion (See Fig. 2), the second tubular member having a proximal section (70b), a distal section (70a), and a central section extending between the proximal section and the distal section (See Figs. 2&3), wherein the second tubular member is comprised of the first material (stainless steel; see Col. 7, lines 12-13)), and wherein the central section is flexibly (note the windings make it flexible) spiral cut3 and the proximal and distal sections are rigid (Note 70a and 70b are spot welded at the joints 74 and 76 which makes them “rigid”).
Regarding claim 11, Mitusina further teaches wherein the proximal section is fixedly coupled to the proximal portion (at weld joint 74) and the distal section is fixedly coupled to the distal portion (at weld joint 76).
Regarding claim 12, Mitusina further teaches wherein the first material is stainless steel. (See Col. 7, lines 12-13).
Regarding claim 14,  Mitusina further teaches a third tubular member (64) coaxially disposed around the second tubular member (See Figs. 2-3), the third tubular member having a proximal section (72b), a distal section (72a), and a central section extending between the proximal section and the distal section (See Fig. 2), wherein the central section is flexible (note the spiral windings make the central section flexible; Col. 8, lines 15-35).
Regarding claim 15, Mitusina further teaches the second tubular member (62) has a length greater than a length of the third tubular member (64). (See Fig. 2; note that the ends (70a & 70b) of middle spiral extend farther than the ends of outer spiral (72a & 72b)).
Regarding claim 16, Mitusina further teaches wherein the proximal section of the third tubular member (64) is fixedly coupled to the proximal section of the second tubular member (62) (at joint 74) and the distal section of the third tubular member is fixedly coupled to the distal section of the second tubular member (at joint 76).
Regarding claim 17, Mitusina further teaches wherein the central section of the second tubular member (62) is spiral cut4 at a first angle offset from a longitudinal axis and the central section of the third tubular member (64) is spiral cut at a second angle different than the first angle. (See Col. 8, lines 5 – 65 which discuss the middle and outer spiral members being helically wound with different angles (opposing clockwise and counter-clockwise directions).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitusina et al  et al (US Pat. No. 8,029,524) as applied to claims 1 and 10 respectively above and further in view of Cesarini et al (US Pat. No. 5,833,692)
Regarding claim 9, Mitusina teaches a device with all the limitations of claim 1 above but does not explicitly teach the second material (used in the intermediate portion of the first tubular member) is a thermoplastic. 
	Cesarini teaches an analogous inner member for rotating within an angled outer tubular member of a rotary surgical cutting instrument featuring nested co-axial tubular members with flexible intermediate sections. Cesarini teaches the flexible portions may be covered with heat shrink tubing (See Col. 9, lines 48-52 or be made of polycarbonate plastic (See Col. 10, lines 25-30. Both of these materials are known to be flexible plastics).
	It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the flexible plastic material as taught by Cesarini for the stainless steel cut material as taught by Mitusina since both cut stainless steel and plastics are known art equivalent materials for forming a flexible section on a tubular member. Additionally, it appears the device work equally well with either configuration. As stated in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007) ("when [an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Furthermore, it is deemed to be within the level of ordinary skill in the art to use a known material. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” See §MPEP 2144.07.
Regarding claim 13, because it is unclear which structure applicant is attempting to claim is made of thermoplastic material, a specific rejection of the limitation “wherein the second material is a thermoplastic” is impossible to provide. However, it is noted that thermoplastics are widely known and employed in the art (as evidenced by the Cesarini reference applied to claim 9 above).


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cesarini (US Pat. No. 5,833,692) teaches an inner member (214) rotatable within an angled outer tubular member (212) of a rotary surgical cutting instrument (See abstract), comprising: a first tubular member (214) including a rigid proximal portion (230), a rigid distal portion (232), and a flexible intermediate portion (226) extending between the rigid proximal portion and the rigid distal portion (See Col. 10, lines 52-58), wherein the rigid proximal and distal portions are comprised of a first material (polycarbonate plastic; See Col. 10, lines 25-27), and wherein the intermediate portion is comprised of a second material (polycarbonate plastic ; See Col. 10, lines 25-27); and a second tubular member (216) coaxially disposed around the first tubular member (See Col. 11, lines 31-35) along the intermediate portion, the second tubular member including a proximal section (262), a distal section (264), and a central section (228) extending between the proximal section and the distal section (See Col. 11, lines 42-55), wherein the central section is flexible (See Col. 11, lines 42-56) and the proximal and distal sections are rigid (See col. 11, lines 42-45), wherein the second tubular member is comprised of a single material (polycarbonate plastic), and wherein the proximal section (262) is fixedly coupled to the proximal portion (232) and the distal section (164) is fixedly coupled to the distal portion (232) (See Fig. 9; Col. 11, lines 32-45 which discuss how the inner tube is fixedly coupled to the intermediate tube via the hub. Additionally, the proximal portion of the inner tube is aligned with the proximal section of the intermediate tube and the distal portion of the inner tube is aligned with the distal section of the intermediate tube).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Monday through Thursday between 9:30am and 2:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771       

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant has only claimed “a first material” and “a second material”. Applicant has not claimed the materials are different.
        2 It is noted that this is a product-by-process limitation, and as such only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113). Additionally, the court has held “[w]e are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product by process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 173 USPQ 685, 688 (CCPA 1972). In the instant case, the second tubular member is a cut piece of stainless steel wound in a spiral pattern. This is sufficient to meet the claimed limitation “spiral cut” since the resulting structure is the same.
        
        	
        3 See footnote 2 above regarding the interpretation of “spiral cut”.
        4 See footnote 2 above regarding the interpretation of “spiral cut”.